Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa WO 2018037812 and Miyazaki et al. JP 2009-091205.
Ogawa WO 2018037812 in pigment dispersion PD-1-G uses a zirconium oxynitride as the black pigment in place of titanium black, which was used as the pigment additive in curable composition M-1-G  [0424-0425]. In composition PD-1, the dispersant resin was combined with TiON (Titanium black), a polymerization inhibitor [0331]. The curable composition using PD-1 is formed by adding a photoinitiator (OXE-02), a monomer (kayarad DPHA) and resin [0342-0344]. A light shielding film was formed by spin coating the composition, drying it, exposing it use a stepper with a mask and developed with TMAH [0357-0363].  The use of the composition in color filters, liquid crystal displays, solid state imaging elements, and sensors is disclosed [0002]. The use of photoinitiators including aromatic onium salts which are photoacid generators [0149-0158, particularly 0151]
Miyazaki et al. JP 2009-091205 (cited by applicant) in example teaches milling a  19 nm zirconium dioxide particle and a manganese oxide particles to make a mixed powder (A).  This was combined with magnesium metal and mixed in the presence of nitrogen. This was then heated under reducing conditions at a temperature of 700 degrees under flowing nitrogen. The X-ray diffraction is presented in figure 1, including peaks at 30.3, 35.3 and 39.3 degrees.  The surface area is 30.1 m2/g and particles size is 33 nm [0033-0036,0043,0053,0059], Examples 2-4 are similar [0037-0039,0044-0046].  This can be used in the formation of display screens [0015]. 
	It would have been obvious to modify the compositions using ZrON and processes of using them in Ogawa WO 2018037812, by using other ZrON black pigments such as those of Miyazaki et al. JP 2009-091205 with a reasonable expectation of forming useful black photosensitive resins and patterned layers formed using them.  Further, it would have been obvious to form any of the devices described including color filters, sensors and display devices. 
	Alternatively, it would have been obvious to use the ZrON pigments of Miyazaki et al. JP 2009-091205 in known black colored photosensitive composition in the art such as those of Ogawa WO 2018037812 with a reasonable expectation of forming useful black photosensitive resins. Further, it would have been obvious to use the resulting compositions to form any of the devices described including color filters, sensors and display devices using the exposure and development processes described in . Ogawa WO 2018037812  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa WO 2018037812 and Miyazaki et al. JP 2009-091205, further in view of Kamiyama et al. “Preparation of Zirconium nitride powder form Zirconium Chloride (IV)” J. Ceramic Soc., (JPN) Vol. 92(1) pp 29-34 (1984).
Kamiyama et al. “Preparation of Zirconium nitride powder form Zirconium Chloride (IV)” J. Ceramic Soc., (JPN) Vol. 92(1) pp 29-34 (1984) teaches that Mg, Al or Zn can be used as reducing agents in these process, but Al is the most effective reducing agent of them all.  Residual Al was found in the products, but could be removed almost completely by washing with NaOH (abstract). 
	In addition to the basis above, it would have been obvious to modify the composition and processes of using them rendered obvious by the combination of Ogawa WO 2018037812 and Miyazaki et al. JP 2009-091205 by replacing Mg as the reductant with Al as taught by Kamiyama et al. “Preparation of Zirconium nitride powder form Zirconium Chloride (IV)” J. Ceramic Soc., (JPN) Vol. 92(1) pp 29-34 (1984) based upon this being amore effective reducing agent in the formation of ZrN.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kagayama et al. 10974963 and 10870578 are patents claiming similar or overlapping ZrN particles. 
Kageyama et al. 20190367364 teaches in preparation A-7, the formation of a low order oxide of Zirconium/zirconium nitride having a 20 nm diameter, magnesium oxide with a diameter of  20nm and metallic magnesium powder were combined and sintered at 700 degrees for 60 minutes in a nitrogen atmosphere  [0060].  The presence of ZrON is confirmed in table 1 ( page 8). The X-ray diffraction is presented in figure 2.
	Kageyama et al. WO 2018225318 teaches ZrON formed using Mg as a reductant.
Inoue et al. JP 2015-227282 teaches the addition of copper, silver, gold, platinum, palladium, nickel, tin, cobalt, rhodium, iridium, iron, ruthenium, osmium, manganese, molybdenum, tungsten, niobium, and tantalum to TiON black pigments to improve light shielding properties. [0023]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 29, 2022